DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 –3, 5 6, 8 – 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Namba et al. (US 2011/0130182) in view of Howard et al. (US 2011/0285636).
As per claim 1, 13, 15
displaying the game scene in a game scene area on a display of the terminal (Namba Fig 4, 5)
determining at least one to-be-applied object corresponding to a skill currently triggered by the terminal; (Namba discloses the use of a touchscreen game wherein upon the display a player can play a game such as a baseball game.  In the baseball game the player may control game characters wherein the game characters can apply skills (i.e. throwing a ball) to other game characters that are in the game) (Namba 0042, 0047, 0053 – 0055)
generating, in an active joystick area, a sub-area corresponding to a quantity of the at least one to-be-applied object, one sub-area corresponding to one to-be-applied object; (Namba discloses the use of a display wherein a joystick area is generated according to which game objects are displayed off-screen) (Namba 0053 – 0055)

determining, as a target object, a to-be-applied object corresponding to the target sub-area. (Namba discloses the determination of a target object in a target area wherein the player can command the game character object to throw a ball to) (Namba 0101 – 0109)
Namba fails to disclose explicitly:
displaying the active joystick area separated from the game scene area on the display of the terminal;
Howard discloses an active joystick area wherein the users operates a virtual joystick area that is divided into a plurality of sub-areas that correspond to input directions for game operation wherein the user slides touch inputs to make game operations. (Fig 21, 0091, 0092).
It would be obvious to one of ordinary skill in the art, at the time of invention, to modify Namba in view of Howard to provide user interface that displays a virtual joystick wherein at the point of touch the display generates a virtual joystick that is divided by multiple areas that correspond to directions the user provide swipe inputs along.  These sub-area will better help the game player to guide their touch inputs more accurately in the desired direction to pass the ball or provide some other game related touch sensitive functionality. 
As per claim 2, 14, 16, wherein the generating, in an active joystick area, a sub- area corresponding to a quantity of the at least one to-be-applied object comprises: determining a relative location relationship between the at least one to-be-applied object and a terminal object that represents the terminal; and generating, in the active joystick area according to the relative location relationship, the sub- area corresponding to the quantity of the at least one to-be-applied object. 
As per claim 3, 17, wherein the generating, in the active joystick area according to the relative location relationship, the sub-area corresponding to the quantity of the at least one to-be-applied object comprises: mapping locations of the terminal object and the at least one to-be-applied object on a map to corresponding locations in a drawing area; and generating, in the active joystick area according to the corresponding locations of the terminal object and the at least one to-be-applied object in the drawing area, the sub-area corresponding to the quantity of the at least one to-be-applied object. (Namba discloses the use of multiple sub areas that correspond to the targets the user can throw to) (Namba Fig 5 and 6, # 1, 2, 3 and H)
As per claim 18, wherein the quantity of the at least one to-be-applied object is greater than or equal to 2, and the generating, in the active joystick area according to the corresponding locations of the terminal object and the at least one to-be-applied object in the drawing area, the sub-area corresponding to the quantity of the at least one to-be-applied object comprises: determining, based on relative locations of the terminal object and each to-be-applied object in the drawing area, an area boundary used for distinguishing each sub-area; and generating, in the active joystick area based on each area boundary, the sub-area corresponding to the quantity of to-be-applied objects. (Namba Fig 5 and 6, #1, 2, 3 and H)
As per claim 5, 19 wherein the determining, based on relative locations of the terminal object and each to-be-applied object in the drawing area, an area boundary used for distinguishing each sub-area comprises: successively connecting the location of each to-be-applied object in the drawing area, to obtain a plurality of connection line segments, wherein one location is an endpoint of two connection line segments; respectively determining, in each connection line segment, a target point that is not the endpoint; separately connecting a first preset location and each target point, to form a quasi-boundary 
As per claim 6, 20, wherein the forming, by using a second preset location in the active joystick area mapped in the drawing area, an area boundary line corresponding to each quasi-boundary straight line comprises: successively drawing, in the active joystick area mapped in the drawing area, an area boundary line respectively parallel to each quasi-boundary straight line by using the second preset location as an endpoint of the area boundary line, wherein the other endpoint of the area boundary line is on an area edge of the active joystick area. (Namba Fig 5 and 6)
As per claim 8, wherein a target point is a middle point of a corresponding connection line segment, and/or the second preset location is a circle center of the active joystick area. (Namba Fig 5 and 6)
As per claim 9, wherein the determining at least one to-be-applied object corresponding to a skill currently triggered by the terminal comprises: obtaining an application range corresponding to the skill; and determining the at least one to-be-applied object according to the application range. (Namba 0109 – 0110)
As per claim 10, wherein the determining the at least one to-be-applied object according to the application range comprises: determining, as the to-be-applied object, an object that is in the application range and to which the skill may be applied. (Namba 0109 – 0110)
	As per claim 11, wherein the application range comprises the terminal object and at least two objects, and the determining the at least one to-be-applied object according to the application range comprises: separately connecting a location of the terminal object and locations of the objects located in the application range, to form a connection straight line; and determining, as the to-be-applied object, 
	As per claim 12, further comprising: displaying, at a preset location of the target object, a preset identifier used for representing that the target object is a locked on to-be-applied object. (Namba Fig 5 and 6)
Allowable Subject Matter
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to specifically disclose wherein the successively drawing an area boundary line respectively parallel to each quasi-boundary straight line by using the second preset location as an endpoint of the area boundary line comprises: successively drawing, along a clockwise direction or an anticlockwise direction, the area boundary line respectively parallel to each quasi-boundary straight line by using the second preset location as the endpoint of the area boundary line
The prior art of record fails to specifically disclose wherein the quantity of the at least one to-be-applied object is greater than or equal to 2, and the generating, in the active joystick area according to the corresponding locations of the terminal object and the at least one to-be-applied object in the drawing area, the sub-area corresponding to the quantity of the at least one to-be-applied object comprises: determining, based on relative locations of the terminal object and each to-be- applied object in the drawing area, an area boundary used for distinguishing each sub- area; generating, in the active joystick area based on each area boundary, the sub-area corresponding to the quantity of to-be-applied objects; and displaying each area boundary within the active joystick area on the display.
Response to Arguments

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached on Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/RAW/               Examiner, Art Unit 3715                   

/DAVID L LEWIS/               Supervisory Patent Examiner, Art Unit 3715